       Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 1 of 21 PageID #:1



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )     Case No.
                 Plaintiff,                        )
                                                   )     Judge
          vs.                                      )
                                                   )
  FUNDS IN THE AMOUNT OF $208,046                  )
  IN UNITED STATES CURRENCY,                       )
                                                   )
                 Defendant, In Rem.                )
                                                   )

                  VERIFIED COMPLAINT FOR FORFEITURE, IN REM

   COMES NOW, before this honorable Court, Plaintiff, United States of America, by and

through its undersigned counsel, and pursuant to the provisions of Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

(“Fed. R. Civ. P. Supp.”) G(2), respectfully, to bring this Verified Complaint for Forfeiture In

Rem.

   Plaintiff hereby alleges as follows:

                                       Nature of the Action

   1. This is a civil action brought to forfeit property seized by the United States government

for violations of federal law that provide for the seizure, forfeiture, and disposal of certain

property to the United States.

   2. This action is an in rem legal proceeding against property, not against an individual, to

determine rights in the property that are conclusive against the entire world.

   3. This civil action in rem is brought to forfeit property pursuant to the provisions of 21

U.S.C. § 881(a)(6), 18 U.S.C. §§ 981(a)(1)(A), and 981(a)(1)(C), because it: (1) was involved in,
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 2 of 21 PageID #:2



(2) was used or intended to be used to facilitate, (3) was furnished or intended to be furnished in

exchange for, or (4) is proceeds (or property) traceable to, a “specified unlawful activity” as

defined by 18 U.S.C. § 1956(c)(7)(A).

    4. Based upon the facts and circumstances herein set forth, Plaintiff prays: (1) that process

issue for an arrest warrant in rem for the subject property; (2) that notice be given to all parties to

appear and show cause why forfeiture should not be decreed; (3) that this Court enter a judgment

of forfeiture to the United States; and (4) that this Court grant Plaintiff all other relief as it may

deem just and proper, together with the costs and disbursements of this action.

    5. This complaint is verified by the attached Verification of Drug Enforcement

Administration (“DEA”) Task Force Agent Ronald M. Brunzie (“TFO Brunzie”), which is fully

incorporated herein.

                                       The Defendant In Rem

    6. The Defendant in rem consists of the following property:

        ● $208,046.00 (two-hundred eight thousand and forty-six dollars) in United States

currency.

(Hereinafter, the “subject property”).

    7. The subject property was seized on July 24, 2018, by the DEA Group 24 Task Force

(“Group 24”) operating out of Midway Airport in Chicago, Illinois (“Midway”), to which TFO

Brunzie is assigned.

    8. The subject property is currently in the custody of the United States Marshals Service.

                                      Jurisdictional Statement

    9. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 because this

action is commenced by the United States of America, and pursuant to 28 U.S.C. § 1355(a)




                                                   2
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 3 of 21 PageID #:3



because this is an action for forfeiture.

    10. This Court has in rem jurisdiction over the subject property pursuant to 28 U.S.C. §

1355(b)(1)(A) because acts or omissions giving rise to forfeiture occurred in this district, and

pursuant to 28 U.S.C. § 1395(a) (via 28 U.S.C. § 1355(b)(1)(B)) because the subject property is

located in this district.

    11. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

omissions giving rise to forfeiture occurred in this district, and pursuant to 28 U.S.C. § 1395 (via

28 U.S.C. § 1355(b)(1)(B)) because the subject property is located in this district.

                                        Basis for Forfeiture

    12. The subject property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because it:

(1) was “furnished or intended to be furnished” in exchange for a controlled substance or listed

chemical in violation of Title II of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled Substances Act”), (2) represents “proceeds

traceable” thereto, or (3) was “used or intended to be used to facilitate” a violation thereof. See

21 U.S.C. § 881(a)(6).

    13. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) because

it: (1) was “involved in,” or (2) is “property traceable” to, a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit, “dealing in a controlled substance”

under 18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of

racketeering enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18

U.S.C. § 1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

    14. The subject property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) because

it constitutes or is derived from “proceeds traceable” to “dealing in a controlled substance” under




                                                  3
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 4 of 21 PageID #:4



18 U.S.C. § 1961(1)(A) and “interstate and foreign travel or transportation in aid of racketeering

enterprises” under 18 U.S.C. § 1952 – “specified unlawful activit[ies]” under 18 U.S.C. §

1961(1)(A) (by way of 18 U.S.C. § 1956(c)(7)(A)).

                                        Summary of Facts

    15. On July 24, 2018, members of DEA Group 24 conducted a consensual interview and

search at Midway Airport, which led to the discovery and seizure of the subject property from

Clayton Andrew Deloach (“Deloach”) and Narae Natasha Byrd (“Byrd”), passengers traveling

together on one-way tickets via Southwest Airlines flight 2048 from Chicago, Illinois to Los

Angeles, California.

    16. A police canine certified by the State of Illinois, the North American Police Work Dog

Association (“NAPWDA”), and Vapor Wake K9, demonstrated as a positive alert on the subject

property, indicating the presence of one of five odors he is trained to detect.

    17. Based upon the experience of DEA Group 24 officers, including TFO Brunzie, and the

totality of the circumstances further described below, the subject property was seized for

forfeiture.

                                               Facts

I. Airport Interdiction and Discovery of the Subject Property

        A. Overview of DEA Group 24 at Midway

    18. This Complaint describes an investigation conducted by members of DEA Group 24 at

Midway, to which TFO Brunzie is a member.

    19. The primary responsibility of Group 24 is to investigate crimes involving the use of

commercial airlines and shipping companies to transport illegal drugs and drug proceeds.

    20. Based upon the experience of Group 24 investigators and in similar investigations across




                                                  4
        Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 5 of 21 PageID #:5



the United States, it is common knowledge that cities in the mid-west and east coast are demand

locations for illicit drugs.

    21. States such as Arizona and California are considered source locations due to their close

proximity to the border of Mexico and established drug transportation routes.

    22. Person(s) involved in the illegal drug trade, often hire couriers to transport drugs and or

proceeds from the sale of drugs by utilizing commercial airlines and shipping companies.

    23. In an effort to identify and disrupt potential drug and/or money couriers related to drug

organizations and criminal syndicates, investigators utilize a variety of resources, including

confidential informants, suspicious flight itineraries, other law enforcement agencies, and prior

knowledge of criminal activity or intelligence.

    24. Factors that constitute suspicious flight itineraries include airfare purchase at the counter

immediately prior to departure or short notice reservations for one-way travel, sometimes paid in

cash.

    25. In addition, Group 24 investigators know it is common for couriers to utilize a third-

party credit card to purchase airfare and to provide inaccurate or not in-service telephone

numbers to airline companies.

    26. Couriers travel with minimal or no luggage and often attempt to board the aircraft at the

last possible moment.

    27. Drug and/or money couriers utilize these techniques in an attempt to conceal their

identities from law enforcement and minimize their exposure to commercial airlines.

         B. Interview with Passengers Deloach and Byrd

    28. On July 24, 2018, law enforcement officers assigned to Group 24 were alerted to the

suspicious travel itinerary of Deloach and Byrd.




                                                   5
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 6 of 21 PageID #:6



   29. Deloach and Byrd were traveling together on one-way tickets via Southwest Airlines

flight 2048 from Chicago, Illinois to Los Angeles, California.

   30. The tickets were purchased by Deloach the same day, on July 24, 2018.

   31. Based upon the training and experience of Group 24 investigators, illegal drug couriers

often purchase airline tickets one day or so prior to the scheduled departure.

   32. Group 24 investigators also know Los Angeles, California, and the central California

region in particular, to be a known source area for illegal drug trafficking.

   33. Further, Group 24 investigators also know that those who transport illegal drugs, or the

proceeds of illegal drug trafficking, often keep them on their person or accompanying bags or

suitcases.

   34. As such, Group 24 investigators sought to conduct a consensual interview of Deloach

and Byrd prior to boarding Southwest Airlines flight 2048.

   35. At approximately 7:20 p.m., Group 24 investigators established surveillance near gate

B11 at Midway, the gate for the outbound Southwest Airlines flight 2048, in an attempt to

interview Deloach and Byrd.

   36. At the time, the investigators were dressed in civilian clothing with no weapons, radios,

or other law enforcement paraphernalia visible.

   37. Shortly thereafter, TFO Brunzie asked the Southwest Airlines desk agent to page

passengers Deloach and Byrd.

   38. After the page, TFO Brunzie observed Deloach leave his seat next to Byrd and walk

toward the ticket agent counter.

   39. Once at the ticket agent counter, TFO Brunzie identified himself as a law enforcement

officer by displaying his credentials and badge.




                                                   6
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 7 of 21 PageID #:7



   40. TFO Brunzie then requested to speak with Deloach.

   41. TFO Brunzie informed Deloach that he was not under arrest and was not in any trouble.

   42. Deloach stated that he understood and agreed to speak with TFO Brunzie.

   43. TFO Brunzie then asked Deloach where Byrd was.

   44. Deloach paused and stated Byrd was in the bathroom.

   45. At the time of Deloach’s response, agents observed Byrd seated in the waiting area of

gate B11.

   46. TFO Brunzie then requested to see Deloach’s boarding pass and identification.

   47. In response to this, Deloach walked back toward the seat next to Byrd, retrieved a wallet

from a black Air Jordan® back pack, picked up a black-and-red Gucci® bag, and walked back

towards TFO Brunzie carrying the black-and-red Gucci® bag.

   48. Deloach left behind the black Air Jordan® back pack.

   49. When TFO Brunzie asked Deloach why he left the black Air Jordan® back pack behind,

Deloach replied “[i]t isn’t mine.”

   50. Deloach produced a state of Illinois Identification card and a boarding pass.

   51. TFO Brunzie noted the information contained on the documents and immediately

returned them to Deloach.

   52. When asked where he was traveling, Deloach stated that he was going to Los Angeles.

   53. When asked whether his travel was business or pleasure, Deloach stated he was

traveling for business, to purchase a vehicle.

   54. When TFO Brunzie asked Deloach if he was traveling alone, Deloach said no, pointed

toward Byrd, and said he was with her.

   55. Deloach stated he did not know where he was staying or for how long.




                                                 7
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 8 of 21 PageID #:8



   56. TFO Brunzie asked Deloach whether anyone had asked him to carry, bring, or hold

anything for him during his travel, and Deloach said “[n]o.”

   57. Deloach stated that he had packed his luggage.

   58. TFO Brunzie asked Deloach if he had any checked luggage, to which Deloach replied

“[n]o.”

   59. When TFO Brunzie then asked Deloach if he was carrying any electronic devices,

liquids, weapons, illegal drugs, or large amounts of currency, Deloach stated that he had one cell

phone, $15,000 in his backpack, and answered “[n]o” to all other questions.

   60. While TFO Brunzie was speaking with Deloach, DEA Special Agent Kevin Frankel

(“SA Frankel”) and TFO Torrence Johnson (“TFO Johnson”) approached Byrd, who was still

sitting in the waiting area of gate B11.

   61. TFO Johnson proceeded to have a consensual conversation with Byrd after identifying

himself as a law enforcement officer.

   62. During the course of the interview with Byrd, agents performed a consensual search of

Byrd’s luggage.

   63. A total of $226,820 in U.S. currency was discovered in Byrd’s luggage.

          C. Discovery of the Subject Property

   64. In order to verify his statements, TFO Brunzie asked Deloach for permission to search all

of his carry-on bags.

   65. At this time, Deloach gave oral consent to search his luggage.

   66. TFO Scott Opelt (“TFO Opelt”) then searched Deloach’s black-and-red Gucci® bag and

discovered several rubber-banded bundles of U.S. currency.

   67. Based on TFO Opelt’s training and experience, the bundles appeared to contain more




                                                 8
      Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 9 of 21 PageID #:9



than $15,000.00.

    68. When TFO Brunzie asked Deloach about the U.S. currency, Deloach shrugged his

shoulders and did not verbally respond.

    69. When TFO Brunzie asked Deloach if the black Air Jordan® backpack was his, Deloach

said “[y]es.”

    70. TFO Brunzie then asked Deloach for permission to search the black Air Jordan®

backpack.

    71. At this time, Deloach gave oral consent to search the black Air Jordan® backpack.

    72. When TFO Opelt then searched Deloach’s black Air Jordan® back pack, he detected a

strong odor of marijuana coming from the bag, and discovered several additional rubber-banded

bundles of U.S. currency.

    73. When TFO Brunzie asked Deloach if he smokes marijuana, and if he smoked it that day,

Deloach replied “[y]es” to both.

    74. A total of $208,046 in U.S. currency was found in both the black-and-red Gucci® bag

and the black Air Jordan® backpack.

    75. The subject property consisted of 1,797 one hundred-dollar bills, 436 fifty-dollar bills,

326 twenty-dollar bills, 5 five-dollar bills, and 1 one-dollar bill.

    76. TFO Brunzie advised Deloach that agents were going to detain the U.S. currency for

further investigation, including examination by a canine.

        D. Questioning at the DEA Midway Office

    77. TFO Brunzie next informed Deloach that he could accompany agents to the DEA

Midway office or was free to board his flight to California.

    78. Deloach agreed to accompany agents to the DEA Midway office.




                                                   9
    Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 10 of 21 PageID #:10



   79. At the DEA Midway office, when TFO Brunzie asked Deloach about the subject

property, Deloach stated that $50,000 of it was his to purchase a vehicle.

   80. Deloach did not know what type of vehicle he was going to purchase, where in Los

Angeles he was going to purchase the vehicle, what the contact information was of the seller, or

have a picture of the vehicle.

   81. Deloach told TFO Brunzie that he did not know how much more than $50,000 was

contained in the recovered currency.

   82. According to Deloach, his cousin Willie Williams (“Williams”) gave him the balance of

the subject property, for the purpose of purchasing property in Los Angeles.

   83. Deloach provided TFO Brunzie the age, phone number, and general location in Chicago

for Williams.

   84. Deloach did not know where in Los Angeles the property was located that Williams told

him to purchase.

   85. When TFO Brunzie asked Deloach if he had any information about the property he was

buying, Deloach then stated he did not want to answer any more questions.

   86. Deloach then signed an address acknowledgement form and was issued a receipt for the

seized currency.

       E. Canine Examination of the Subject Property

   87. Amtrak Officer Robert J. Crowley (“Officer Crowley”) utilized his certified narcotics

detection canine, Gander, to examine the currency in Deloach’s possession.

   88. Gander is currently five years old and Officer Crowley is Gander’s second handler.

   89. Gander is certified with by the State of Illinois (most recently on August 30, 2018), the

NAPWDA (most recently on April 4, 2018), and Vapor Wake K9 (most recently on April 6,




                                                10
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 11 of 21 PageID #:11



2018).

    90. Gander was last certified prior to this investigation by the State of Illinois on November

29, 2017.

    91. Gander is trained and certified to detect five odors: (1) marijuana, (2) cocaine, (3) heroin,

(4) ecstasy, and (5) methamphetamine.

    92. If at any time during a search Gander smells one of the five odors he is trained to detect,

Gander will alert with an active/passive alert at the area where she smells the odor.

    93. Gander’s search/sniff was conducted on July 24, 2018 at the garage parking area located

within the John C. Kluczynski Federal Building in Chicago, Illinois (the “Kluczynksi garage”).

    94. At the time of the search/sniff at the the Kluczynksi garage, there were three cars in the

immediate area and a guard shack with a guard present.

    95. Officer Crowley brought Gander into the Kluczynksi garage and gave him the command

to search/sniff.

    96. As Gander entered the Kluczynksi garage and neared the first hidden bag that contained a

portion of the currency, Officer Crowley observed Gander sniff the air, focus his stare, and sit.

    97. Officer Crowley gave Gander the command to again search/sniff.

    98. As Gander neared the second hidden bag that contained the remainder of the currency,

Officer Crowley observed Gander focus his stare and sit.

    99. Officer Crowley recognized this behavior as a positive alert indicating Gander smelled

one of the five odors she is trained to detect.

    100. Officer Crowley did not recognize behavior from Gander indicating an interest in any

other items or vehicles in the area.

         F. Seizure of the Subject Property for Forfeiture




                                                  11
       Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 12 of 21 PageID #:12



   101. At this time, Group 24 investigators seized the subject property for forfeiture per DEA

guidelines governing asset forfeiture.

   102. Byrd and Deloach left with no further incident.

II. Additional Details and Further Investigation

   103. On July 25, 2018, TFO Brunzie contacted Williams at the phone number provided by

Deloach.

   104. Williams confirmed that he knew Deloach, but that he did not give Deloach any

money to purchase property in Los Angeles.

         A. Travel History of Deloach

   105. The following airline ticket information was provided by Southwest Airlines:

              a) A one-way ticket was purchased on July 18, 2018, for travel by Deloach from Los

Angeles, California to Chicago, Illinois on Southwest Airlines flight 1553. Deloach boarded

flight 1553 in Los Angeles on July 18, 2018. Deloach did not check any luggage on flight 1553.

              b) A one-way ticket was purchased on June 29, 2018, for travel by Deloach from

Chicago, Illinois, to Los Angeles, California on Southwest Airlines flight 687. Deloach boarded

flight 687 and departed Chicago on June 29, 2018. Deloach did not check any luggage on flight

687.

              c) A one-way ticket was purchased on June 27, 2018, for travel by Deloach from

Los Angeles, California to Chicago, Illinois on Southwest Airlines flight 332. Deloach boarded

flight 332 and departed Los Angeles on June 27, 2018. Deloach did not check any luggage on

flight 332.

              d) A one-way ticket was purchased on June 7, 2018, for travel by Deloach from Los

Angeles, California to Chicago, Illinois on Southwest Airlines flight 1553. Deloach boarded




                                                12
    Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 13 of 21 PageID #:13



flight 1553 and departed Los Angeles on June 8, 2018. Deloach did not check any luggage on

flight 1553.

             e) A one-way ticket was purchased April 12, 2018, for travel by Deloach from Los

Angeles, California to Chicago, Illinois on Southwest Airlines flight 4008. Deloach boarded

flight 4008 and departed Los Angeles on April 14, 2018. Deloach did not check any luggage on

flight 1553.

       B. Criminal History of Deloach

   106. On July 31, 2006, Deloach was convicted in the United States District Court for the

District of South Dakota, Southern Division, of conspiracy to distribute and possess with intent

to distribute a controlled substance pursuant to Title 21, United States Code, Sections 846 and

841(a)(1).

   107. Deloach was sentenced to 60 months incarceration and to a term of 5 years of

supervision upon release from imprisonment.

   108. On or about May 8, 2010, Deloach’s supervised release was transferred to the

Northern District of Illinois.

   109. On May 9, 2011, the United States District Court for the Northern District of Illinois

revoked Deloach’s supervised release and sentenced him to nine months incarceration, with a

self-surrender date of July 6, 2011.

   110. Deloach failed to appear at a mandatory status hearing scheduled for May 24 2011,

and on that day a bench warrant was issued for his arrest.

   111. On or about September 6, 2012, Deloach was arrested on the outstanding bench

warrant and began to serve his sentence on the probation revocation conviction.

   112. Deloach was released from the Bureau of Prisons on or about May 31, 2013.




                                                13
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 14 of 21 PageID #:14



    113. Since his release in 2013, Deloach has been arrested by the Chicago Police

Department in 2014, 2015, and three times in 2016 for illegal drug-related offenses.

    114. Most recently, Deloach was arrested in August 2018 by the San Bernardino Police

Department for an illegal drug-related offense.

III. Administrative Forfeiture Proceedings

    115. On August 21, 2018, DEA initiated administrative forfeiture proceedings against the

$226,820 seized from Byrd by mailing a Notice Letter and Notice of Seizure to all potential

interest holders by certified mail.

    116. As no timely or valid claims were filed in that administrative proceeding, on November

20, 2018, DEA issued a Declaration of Administrative Forfeiture as to the $226,820.

    117. On August 21, 2018, DEA also initiated administrative forfeiture proceedings against

the subject property now at issue by mailing a Notice Letter and Notice of Seizure to all potential

interest holders by certified mail.

    118. In response to this notice, Attorney Darryl A. Goldberg, of the Law Offices of Darryl

A. Goldberg, on behalf of Deloach, sent a letter dated September 14, 2018 to DEA.

    119. Goldberg’s letter included a Verified Claim executed by Deloach and a copy of the

Notice of Seizure issued by DEA.

    120. On September 25, 2018, DEA referred this matter to the United States Attorney’s

Office in Chicago to initiate judicial forfeiture proceedings.

                                      First Cause of Action

    121. Plaintiff repeats and realleges the averments in paragraphs one through 120 as though

fully set forth herein.

    122. For the reasons set forth above, the subject property is subject to forfeiture pursuant to




                                                  14
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 15 of 21 PageID #:15



21 U.S.C. § 881(a)(6) because it: (1) was “furnished or intended to be furnished” in exchange for

a controlled substance or listed chemical in violation of Title II of the Comprehensive Drug

Abuse Prevention and Control Act of 1970, 21 U.S.C. §§ 801, et seq. (the “Controlled

Substances Act”), (2) represents “proceeds traceable” thereto, or (3) was “used or intended to be

used to facilitate” a violation thereof. See 21 U.S.C. § 881(a)(6).

    123. Pursuant to 21 U.S.C. § 881(a)(6), “[a]ll moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in exchange for

a controlled substance or listed chemical in violation of [21 U.S.C. §§ 801-904], all proceeds

traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate any violation of [thereof]” are subject to forfeiture to the United

States. Id.

                                      Second Cause of Action

    124. Plaintiff repeats and realleges the averments in paragraphs one through 120 as though

fully set forth herein.

    125. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§     1956, 1957, or 1960; to wit,

“dealing in a controlled substance” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A)

(by way of 18 U.S.C. § 1956(c)(7)(A)).

    126. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.

    127. Pursuant to 18 U.S.C. § 1956:




                                                  15
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 16 of 21 PageID #:16



        (3)Whoever, with the intent—
            (A) to promote the carrying on of specified unlawful activity;
            (B) to conceal or disguise the nature, location, source, ownership, or control of
        property believed to be the proceeds of specified unlawful activity; or
            (C) to avoid a transaction reporting requirement under State or Federal law,
        conducts or attempts to conduct a financial transaction involving property
        represented to be the proceeds of specified unlawful activity, or property used to
        conduct or facilitate specified unlawful activity, shall be fined under this title or
        imprisoned for not more than 20 years, or both.

    128. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    129. The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act or threat involving . . . dealing in a controlled substance or listed chemical

(as defined in section 102 of the Controlled Substances Act), which is chargeable under State law

and punishable by imprisonment for more than one year[.]” See 18 U.S.C. § 1961(1)(A).

                                       Third Cause of Action

    130. Plaintiff repeats and realleges the averments in paragraphs one through 120 as though

fully set forth herein.

    131. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(A) because it: (1) was “involved in,” or (2) is “property traceable” to, a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956, 1957, or 1960; to wit,

interstate and foreign travel or transportation in aid of racketeering enterprises in violation of 18

U.S.C. § 1952, a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way of 18

U.S.C. § 1956(c)(7)(A)).

    132. Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in a

transaction in violation of 1956, 1957 or 1960 of [Title 18], or any property traceable to such

property,” is subject to forfeiture to the United States.




                                                  16
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 17 of 21 PageID #:17



    133. Pursuant to 18 U.S.C. § 1956:

                (3) Whoever, with the intent—
                (A) to promote the carrying on of specified unlawful activity;
                (B) to conceal or disguise the nature, location, source, ownership, or control
                    of property believed to be the proceeds of specified unlawful activity;
                    or
                (C) to avoid a transaction reporting requirement under State or Federal law,
                conducts or attempts to conduct a financial transaction involving property
                    represented to be the proceeds of specified unlawful activity, or
                    property used to conduct or facilitate specified unlawful activity, shall
                    be fined under this title or imprisoned for not more than 20 years, or
                    both.

    134. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    135. The list of offenses under § 1961(1)(A) are further defined as “racketeering activity,”

and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. § 1961(1)(A).

    136. Section 1952(a) describes the following as an indictable act:

        (a) Whoever travels in interstate or foreign commerce or uses the mail or any
        facility in interstate or foreign commerce, with intent to—
         (1) distribute the proceeds of any unlawful activity; or
         (2) commit any crime of violence to further any unlawful activity; or
         (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,
        management, establishment, or carrying on, of any unlawful activity[.]

18 U.S.C. § 1952(a).

    137. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”.

                                      Fourth Cause of Action

    138. Plaintiff repeats and realleges the averments in paragraphs one through 120 as though

fully set forth herein.

    139. For the reasons set forth above, the subject property is subject to forfeiture pursuant to



                                                 17
     Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 18 of 21 PageID #:18



18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to “dealing

in a controlled substance,” a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    140. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

    141. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

    142. The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act or threat involving . . . dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substances Act), which is chargeable under

State law and punishable by imprisonment for more than one year[.]” See 18 U.S.C. §

1961(1)(A).

                                       Fifth Cause of Action

    143. Plaintiff repeats and realleges the averments in paragraphs one through 118 as though

fully set forth herein.

    144. For the reasons set forth above, the subject property is subject to forfeiture pursuant to

18 U.S.C. § 981(a)(1)(C) because it constitutes or is derived from proceeds traceable to a

violation of 18 U.S.C. § 1952 ([i]nterstate and foreign travel or transportation in aid of

racketeering enterprises), a “specified unlawful activity” under 18 U.S.C. § 1961(1)(A) (by way

of 18 U.S.C. § 1956(c)(7)(A)).

    145. Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which




                                                  18
    Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 19 of 21 PageID #:19



constitutes or is derived from proceeds traceable to . . . any offense constituting ‘specified

unlawful activity’ (as defined in section 1956(c))” is subject to forfeiture to the United States.

See 18 U.S.C. § 981(a)(1)(C)(2018).

   146. The term “specified unlawful activity” means “any act or activity constituting

an offense listed in section 1961(1) of [Title 18].” See 18 U.S.C. § 1956(c)(7).

   147. The list of offenses under section 1961(1)(A) are further defined as “racketeering

activity,” and include “any act which is indictable under . . . section 1952[.]” See 18 U.S.C. §

1961(1)(A).

   148. Section 1952(a) describes the following as an indictable act:

              (a) Whoever travels in interstate or foreign commerce or uses the mail or
       any facility in interstate or foreign commerce, with intent to—
                (1) distribute the proceeds of any unlawful activity; or
                (2) commit any crime of violence to further any unlawful activity; or
                (3) otherwise promote, manage, establish, carry on, or facilitate the
       promotion, management, establishment, or carrying on, of any unlawful activity[.]

18 U.S.C. § 1952(a).

   149. Section 1952(b) further describes “unlawful activity” as, “any business enterprise

involving . . . narcotics or controlled substances (as defined in section 102(6) of the Controlled

Substances Act)[.]”

                                         Prayer for Relief

   WHEREFORE, based upon the aforementioned facts and circumstances, Plaintiff, United

States of America, by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. Supp.

G(3)(b), respectfully, prays:

   1) That process issue for an arrest warrant in rem for the subject property, which Plaintiff

will execute in accordance with 28 U.S.C. § 1355(d) and Fed. R. Civ. P. Supp. G(3)(c);

   2) That due notice be given to all parties to appear and show cause why forfeiture of the



                                                 19
    Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 20 of 21 PageID #:20



subject property to the United States in accordance with the claims herein set forth should not be

decreed;

   3) That this Court enter a judgment of forfeiture for the subject property to the United

States; and

   4) That this Court grant Plaintiff all other relief as it may deem just and proper, together with

the costs and disbursements of this action.

                                              DATED this 17th day of December 2018.

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney
                                              For the Northern District of Illinois

                                              By:     Jeffrey R. Borup
                                                     JEFFREY R. BORUP
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street, 5th Floor
                                                     Chicago, Illinois 60604
                                                     Desk: (312) 697-4087
                                                     Email: jeffrey.borup@usdoj.gov

                                              Attorneys for Plaintiff
                                              United States of America




                                                20
Case: 1:18-cv-08245 Document #: 1 Filed: 12/17/18 Page 21 of 21 PageID #:21
